NO. 07-04-0409-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL C

NOVEMBER 1, 2004
______________________________

RONNIE DEAN PENNON JR., 

									Appellant

v.

THE STATE OF TEXAS, 

									Appellee
_________________________________

FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

NO. 39,827-E; HON. ABE LOPEZ, PRESIDING
_______________________________

Before JOHNSON, C.J., and QUINN and REAVIS, JJ.
	Ronnie Dean Pennon Jr. (appellant) appeals from an order revoking his community
supervision and directing that he serve seven years imprisonment.  He had previously been
convicted of burglarizing a habitation, imprisoned, and then released on community
supervision.  Appellant's counsel filed a motion to withdraw, together with an Anders (1) brief,
and certifies that, after diligently searching the record, he has concluded that appellant's
appeal is without merit.  Along with his brief, appellate counsel attached a copy of a letter
sent to appellant informing him of counsel's belief that there was no reversible error and
of appellant's right to file a pro se response or brief.  By letter dated September 24, 2004,
this court also notified appellant of his right to file his own brief or response and set
October 25, 2004, as the deadline by which he had to do so.  To date, the court has
received neither a pro se brief or response or a motion for an extension of time.  
	In compliance with the principles enunciated in Anders, appellate counsel discussed
three potential areas for appeal.  They involved 1) the effectiveness of counsel, 2) the
sufficiency of evidence to support a finding that appellant violated the conditions of his
probation, and 3) the trial court's discretion in the sentencing.  However, appellate counsel
then satisfactorily explained why the arguments lacked merit. Thereafter, we conducted our
own review of the record to assess the accuracy of appellate counsel's conclusions and
to uncover any error, reversible or otherwise, pursuant to Stafford v. State, 813 S.W.2d 503 
(Tex. Crim. App. 1991).  Our own review not only confirmed the accuracy of appellate
counsel's representations but also failed to reveal any error. 
	Accordingly, the motion to withdraw is granted, and the judgment is affirmed.
 
							Brian Quinn 
           	                                    		   Justice 

Do not publish. 
1. Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).